12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.EMERSON ELECTRIC CO., Appellant,v.NATROGAS, INC., a Minnesota Corporation;  Mid-AmericaPipeline Company, a Delaware Corporation;  KochIndustries, Inc., a Kansas Corporation, Appellees.
No. 93-1227.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 11, 1993.Filed:  December 17, 1993.

Before McMILLIAN, Circuit Judge, LAY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Darlene Curnow suffered injuries in a propane gas explosion.  Mrs. Curnow and her husband sued Emerson Electric Company, claiming that a propane gas control valve manufactured by Emerson was defective and caused the accident.  Emerson settled with the Curnows and commenced this action for contribution against Natrogas, Inc., Koch Industries, Inc., and Mid-America Pipeline Co. Emerson's claims against Koch and Mid-America were settled prior to trial, and only the case against Natrogas was tried.  The jury returned a verdict attributing a greater percentage of fault to the


2
Curnows than to Natrogas, and the District Court1 entered judgment denying Emerson's claim for contribution against Natrogas.  Emerson appeals from the order denying its motion for a new trial.


3
For reversal, Emerson argues that the trial court erred in various rulings concerning the exclusion or admission of evidence.  Having reviewed the record and briefs, we conclude that no error of law appears and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota